DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 08, 2020 has been entered. Claims 1-19 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackellar et al. (US 2017/0041699 A1) (hereinafter – Mackellar) in view of Boesen (US 2018/0353095 A1) (hereinafter – Boesen).

Regarding claim 1, Mackellar discloses A health data monitoring device comprising (Abstract):
a listening section including a speaker outputting an audio signal received from an external source (Para. [0012], “and/or to provide audio samples (e.g., audio therapy) at a speaker 260 of the biomonitoring neuroheadset.”); 
And a sensor section configured in conjunction with said listening section and including at least one sensor (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”),
Wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one sensor is configured for sensing health data associated with said person (As shown in FIG. 3, Para. [0012], “and/or to provide audio samples (e.g., audio therapy) at a speaker 260 of the biomonitoring neuroheadset.”), and
Mackellar fails to disclose said sensor section comprises a disc placed exterior of said listening section, said disc including said at least one sensor.
However, in the same field of endeavor, Boesen teaches said sensor section comprises a disc placed exterior of said listening section, said disc including said at least one sensor (As shown in FIG. 5, housing is disc shaped. Sensors can be placed anywhere along housing, to accommodate the shape of the ear.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Mackellar to include a disc as taught by Boesen in order to obtain better signals (Para. [0043], “In addition, the portion of the EEG sensor 20 that directly interfaces with the user may be composed of conducting material to allow for better electrical readings of the user's neurological activity.”).
Regarding claim 2, Mackellar and Boesen teach The device of claim 1, Mackellar further discloses wherein said at least one sensor comprises an electroencephalogram (EEG) sensor (Para. [0017], “Second, the technology can simultaneously collect both bioelectrical signals (e.g., EEG, electrocardiogram, electromyography, electrooculography, etc.) and audio signals while preventing cross-talk and reducing noise associated with the signals in real-time.”).
Regarding claim 3, Mackellar and Boesen teach The device of claim 1, Mackellar further discloses wherein said listening section comprises an ear bud (Para. [0018], “Third, the technology can optionally include speakers (e.g., embedded in an ear bud with an EEG sensor), which can be used for emitting audio samples (e.g., audio therapies generated based on evaluated cognitive state of a user).”), 
Mackellar fails to disclose said disc disposed outside of said earbud.
However, in the same field of endeavor, Boesen teaches said disc disposed outside of said earbud (As shown in FIG. 5, housing is disc shaped. Sensors can be placed anywhere along housing, to accommodate the shape of the ear.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Mackellar to include a disc as taught by Boesen in order to obtain better signals (Para. [0043], “In addition, the portion of the EEG sensor 20 that directly interfaces with the user may be composed of conducting material to allow for better electrical readings of the user's neurological activity.”).
Regarding claim 4, Mackellar and Boesen teach The device of claim 1, Mackellar further discloses And when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”). 
Mackellar fails to disclose wherein said listening section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor,
However, in the same field of endeavor, Boesen teaches wherein said listening section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor (As shown in FIG. 5, para. [0043], “A number of EEG sensors 20 may be operatively connected to the processor 14 and may be mounted to or integrated with the earpiece housing 12.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Mackellar to include a disc as taught by Boesen in order to obtain better signals (Para. [0043], “In addition, the portion of the EEG sensor 20 that directly interfaces with the user may be composed of conducting material to allow for better electrical readings of the user's neurological activity.”).
Regarding claim 5, Mackellar and Boesen teach The device of claim 4, Mackellar further discloses wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said plurality of sensors are configure for sensing health data associated with said person (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”).
Regarding claim 6, Mackellar and Boesen teach The device of claim 1, Mackellar further discloses further comprising a microprocessor and a transceiver configured to receive and process said sensed heath data, and to transmit information indicative of said processed health data to an external device for at least on of further processing and visual and/or audio display (Para. [0086], “All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device. Device components used with the method 100 can include an input (e.g., keyboard, touchscreen, etc.), an output (e.g., a display), a processor, a transceiver, and/or any other suitable component, wherein data from the input device(s) and/or output device(s) can be generated, analyzed, and/or transmitted to entities for consumption (e.g., for a user to assess their health parameters) Communication between . 
Regarding claim 7, Mackellar and Boesen teach The device of claim 6, Mackellar further discloses wherein said transceiver is configured for at least of wired and wireless communication (Para. [0086], “Communication between devices and/or databases can include wireless communication (e.g., WiFi, Bluetooth, radiofrequency, etc.) and/or wired communication.”). 
Regarding claim 8, Mackellar and Boesen teach The device of claim 6, Mackellar further discloses further comprising a non-transient computer-readable memory for recording and/or storing at least a portion of said information indicative of said sensed health data (Para. [0085], “a machine configured to receive a computer-readable medium storing computer-readable instructions, or by any other suitable computing system possessing any suitable component (e.g., a graphics processing unit, a communications module 254, etc.).”). 
Regarding claim 9, Mackellar and Boesen teach The device of claim 8, Mackellar further discloses wherein at least one of said microprocessor, transceiver, and memory is configured within a housing accommodating said listening section (Para. [0116], “In particular, the speaker 260 is preferably embedded in an ear bud physically supported by the wearable support frame 240 and additionally housing portions one or more bioelectrical signal sensor 210.”).
Regarding claim 10, Mackellar and Boesen teach The device of claim 6, Mackellar further discloses wherein said microprocessor and said transceiver are configured to receive at least one of command and data input from an external device via a wired or wireless communication (Para. [0085], “Database(s) and/or portions of the method 100 can be entirely or partially executed, run, hosted, or otherwise performed by: a remote computing system (e.g., a server, at least one networked computing system, stateless computing system, stateful computing system, etc.), a biomonitoring neuroheadset (e.g., a processing module 252 of a biomonitoring neuroheadset), a user device, a machine configured to ; and
Said microprocessor controls operation of said at least one sensor according to at least on of said received command and data input (Para. [0085], “Database(s) and/or portions of the method 100 can be entirely or partially executed, run, hosted, or otherwise performed by: a remote computing system (e.g., a server, at least one networked computing system, stateless computing system, stateful computing system, etc.), a biomonitoring neuroheadset (e.g., a processing module 252 of a biomonitoring neuroheadset), a user device, a machine configured to receive a computer-readable medium storing computer-readable instructions, or by any other suitable computing system possessing any suitable component.”). 
Regarding claim 11, Mackellar and Boesen teach A heath data monitoring system comprising:
The first heath data monitoring device as claimed in any one of claims 1 to 10 (See claims 1-10); and
Mackellar further discloses An external device in wired or wireless communication with said health data monitoring device (Para. [0085], “a remote computing system”),
Wherein said external device transmits to said first health data monitoring device at least one of said audio signal and a control signal for controlling operation of said first health data monitoring device (Para. [0085], “Database(s) and/or portions of the method 100 can be entirely or partially executed, run, hosted, or otherwise performed by: a remote computing system (e.g., a server, at least one networked computing system, stateless computing system, stateful computing system, etc.), a biomonitoring neuroheadset (e.g., a processing module 252 of a biomonitoring neuroheadset), a user device, a machine configured to receive a computer-readable medium storing computer-readable instructions, or by any other suitable computing system possessing any suitable component.”),
Receives data indicative of said health data sensed by said at least one sensor (Para. [0085], “Additionally or alternatively, the remote processing module 270 can be configured to perform any suitable portion of the method 100. However, the components of the system 200 can be distributed across machine and cloud-based computing systems in any other suitable manner.”), and 
Outputs at least one of visual and audio representation of said sensed health data (Para. [0086], “a biomonitoring neuroheadset, smartwatch, smartphone, a wearable computing device (e.g., head-mounted wearable computing device), tablet, desktop, a supplemental biosignal detector, a supplemental sensor (e.g., motion sensors, magnetometers, audio sensors, video sensors, location sensors a motion sensor, a light sensor, etc.),”). 
Regarding claim 12, Mackellar and Boesen teach The system of claim 11 further comprising:
Mackellar further discloses A second health data monitoring device in wired or wireless communication with at least one of said first health data monitoring device and said external device (Para. [0090], “For example, the system 200 can include a first EEG sensor 210' positioned proximal an ear canal (e.g., left ear canal) of the user, the first EEG sensor 210' configured to collect a first EEG signal dataset from the user during a time period; and a second EEG sensor 210'' positioned proximal a contralateral ear canal (e.g., a right ear canal) of the user, the second EEG sensor 210'' configured to collect a second EEG dataset from the user during the time period.”),
Wherein said first and second health data monitoring devices are configured to output said audio signal from said external device in a stereophonic format (Para. [0116], “Additionally or alternatively, one or more speakers 260 can be positioned at any location in relation to components of the biomonitoring neuroheadset. However, the speaker 260 can be remote from the biomonitoring neuroheadset (e.g., a speaker 260 wirelessly communicating with the biomonitoring neuroheadset), or can otherwise be omitted from the system 200.”),
Said output of said at least one sensor of said first health data monitoring device is processed in coordination with said output of at least one second sensor of said second health data monitoring device (Para. [0090], “For example, the system 200 can include a first EEG sensor 210' positioned proximal an ear canal (e.g., left ear canal) of the user, the first EEG sensor 210' configured to collect a first EEG signal dataset from the user during a time period; and a second EEG sensor 210'' positioned proximal a contralateral ear canal (e.g., a right ear canal) of the user, the second EEG sensor 210'' configured to collect a second EEG dataset from the user during the time period.”), and 
Said external device transmits to at least one of said first and second health data monitoring devices at least one of said audio signal and a control signal for controlling operation of said at least one of first and second health data monitoring devices (Para. [0086], “a biomonitoring neuroheadset, smartwatch, smartphone, a wearable computing device (e.g., head-mounted wearable computing device), tablet, desktop, a supplemental biosignal detector, a supplemental sensor (e.g., motion sensors, magnetometers, audio sensors, video sensors, location sensors a motion sensor, a light sensor, etc.),”). 
Regarding claim 13, Mackellar and Boesen teach The system of claim 12, Mackellar further discloses wherein said at least one second sensor comprises and electroencephalogram (EEG) sensor (Para. [0090], “EEG sensor 210”). 
Regarding claim 14, Mackellar and Boesen teach The system of claim 12, Mackellar further discloses wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (Para. [0090], “positioned proximal a contralateral ear canal”), and
and said output of said at least one sensor of said first health data monitoring device is processed in coordination with said output of said at least one second sensor of said second health data monitoring device (Para. [0090], “For example, the system 200 can include a first EEG sensor 210' .
Regarding claim 15, Mackellar discloses A method of monitoring health data, the method comprising (Abstract):
Positioning at least one health data monitoring device with respect to an ear of a person, said at least one health data monitoring device comprising (Para. [0090], “For example, the system 200 can include a first EEG sensor 210' positioned proximal an ear canal (e.g., left ear canal) of the user, the first EEG sensor 210' configured to collect a first EEG signal dataset from the user during a time period; and a second EEG sensor 210'' positioned proximal a contralateral ear canal (e.g., a right ear canal) of the user, the second EEG sensor 210'' configured to collect a second EEG dataset from the user during the time period.”):
a listening section including a speaker outputting an audio signal received from an external source (Para. [0012], “and/or to provide audio samples (e.g., audio therapy) at a speaker 260 of the biomonitoring neuroheadset.”); 
And a sensor section configured in conjunction with said listening section and including at least one sensor (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”)),
Enable listening of an audio signal output by said listening section (As shown in FIG. 3, Para. [0012], “and/or to provide audio samples (e.g., audio therapy) at a speaker 260 of the biomonitoring neuroheadset.”);
Sensing health data associate with said person by said at least on sensor of said health data monitoring device (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”)); and
Outputting said sensed health data (Para. [0011], “collecting, at the one or more sensors, one or more bioelectrical signal datasets S120;” and “and generating a combined audio and bioelectrical signal processed dataset S140”)). 
said sensor section comprising a disc placed exterior of said listening section, said disc including said at least one sensor;
Mackellar fails to disclose said sensor section comprises a disc placed exterior of said listening section, said disc including said at least one sensor.
However, in the same field of endeavor, Boesen teaches said sensor section comprises a disc placed exterior of said listening section, said disc including said at least one sensor (As shown in FIG. 5, housing is disc shaped. Sensors can be placed anywhere along housing, to accommodate the shape of the ear.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Mackellar to include a disc as taught by Boesen in order to obtain better signals (Para. [0043], “In addition, the portion of the EEG sensor 20 that directly interfaces with the user may be composed of conducting material to allow for better electrical readings of the user's neurological activity.”).
Regarding claim 16, Mackellar and Boesen teach The method of claim 15, Mackellar further discloses wherein said at least one sensor comprises an electroencephalogram (EEG) sensor (Para. [0090], “EEG sensor 210 and EEG”).
Regarding claim 17, Mackellar and Boesen teach The method of claim 15, Mackellar further discloses And when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (As shown in FIG. 3, Para. [0012], “and/or to provide audio samples (e.g., audio therapy) at a speaker 260 of the biomonitoring neuroheadset.”). 
Mackellar fails to disclose wherein said listening section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor,
However, in the same field of endeavor, Boesen teaches wherein said listening section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor (As shown in FIG. 5, para. [0043], “A number of EEG sensors 20 may be operatively connected to the processor 14 and may be mounted to or integrated with the earpiece housing 12.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Mackellar to include a disc as taught by Boesen in order to obtain better signals (Para. [0043], “In addition, the portion of the EEG sensor 20 that directly interfaces with the user may be composed of conducting material to allow for better electrical readings of the user's neurological activity.”).
Regarding claim 18, Mackellar and Boesen teach The method of claim 15, Mackellar further discloses further comprising receiving said sensed health data and outputting information indicative of said sensed health data in a visual and/or audible format (Para. [0086], “a biomonitoring neuroheadset, smartwatch, smartphone, a wearable computing device (e.g., head-mounted wearable computing device), tablet, desktop, a supplemental biosignal detector, a supplemental sensor (e.g., .
Regarding claim 19, Mackellar and Boesen teach The method of claim 15, Mackellar further discloses further comprising controlling at least one of said audio signal, operation of said sensing section, and said visual and/or audible format of said output, by an external controller in wired or wireless communication with said health data monitoring device (Para. [0086], “a biomonitoring neuroheadset, smartwatch, smartphone, a wearable computing device (e.g., head-mounted wearable computing device), tablet, desktop, a supplemental biosignal detector, a supplemental sensor (e.g., motion sensors, magnetometers, audio sensors, video sensors, location sensors a motion sensor, a light sensor, etc.),”).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791